Citation Nr: 0620329	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to April 
1987.  The veteran died in April 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claims for service connection for the cause of 
the veteran's death and entitlement to accrued benefits.

A historical review of the record shows that the veteran died 
in April 2003.  Prior to the veteran's death, a March 2003 
rating decision granted an increased rating for the veteran's 
service-connected hammer toe deformity, all toes, right foot, 
from 10 percent to 30 percent, effective December 9, 2002, or 
the date of receipt of the claim.  Also, the RO granted an 
increased rating for service-connected hammer toe deformity, 
all toes, left foot, with amputation of the left first 
metacarpophalangeal joint, from 10 percent to 30 percent, 
effective December 9, 2002.  The RO also denied entitlement 
to a disability rating greater than 10 percent for service-
connected hypertension, and denied claims of entitlement to a 
total rating due to unemployability caused by service-
connected disability (TDIU) and special monthly compensation 
in the form of either housebound or aid and attendance 
benefits.  There is no record of a notice of disagreement to 
any part of the RO's March 2003 rating decision.  

After the appellant filed a notice of disagreement (NOD) to 
the June 2003 RO rating decision, the RO furnished her a 
statement of the case (SOC) limited to the issue of 
entitlement to service connection for the cause of the 
veteran's death.  
In February 2005, the Board denied entitlement to service 
connection for the cause of the veteran's death and liberally 
construed the appellant's NOD to include the denial of 
entitlement to accrued benefits.  The Board remanded the 
latter claim to the RO for issuance of a statement of the 
case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO subsequently issued an SOC, and the appellant 
perfected her appeal of the claim for accrued benefits 
shortly thereafter by submitting a substantive appeal.  The 
issue is now ready for appellate consideration.

The appellant's motions for reconsideration of the Board's 
February 2005 decision denying her claim for service 
connection for the cause of the veteran's death in July 2005, 
October 2005, and February 2006 were denied by the Board.  
The appellant also appealed the same Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
That appeal remains pending.  The appellant was notified 
that, because the Record on Appeal was filed with the Court, 
and the time for filing a motion to supplement the Record on 
Appeal had expired, there was no longer any need to maintain 
integrity of the record.  The appellant was advised that she 
will receive notice of the Court's decision in due course.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2005); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim. 
This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant, 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, supra.

The Court explained in Pelegrini that failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  The Court 
stated that it is sufficient remedy for the Board to remand 
the case to the AOJ to provide the required notice, and for 
VA to follow proper processes in subsequent actions.  Id.  
The Court has also indicated that the lack of full notice 
prior to the initial decision may be corrected, and any error 
as to when notice was provided may be harmless, if the 
claimant is provided a meaningful opportunity to participate 
in the processing of his or her claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO sent correspondence addressing the 
development of the appellant's claim in September 2003.  In 
that notice, the RO informed the appellant of the type of 
information and evidence that was needed to substantiate a 
claim for death benefits.  A subsequent statement of the 
case, rather than a letter, informed the appellant of the 
type of information and evidence that was needed to 
substantiate her claim for accrued benefits.  While such 
notice is not sufficient, accrued benefits include only those 
benefits to which the veteran was entitled at the time of 
death, under an existing rating, or based on evidence in the 
file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999).  Since there were no pending claims at the time of 
the veteran's death, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim.  

VCAA recognizes certain circumstances where VA will refrain 
from or discontinue providing assistance.  Circumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not limited 
to, the appellant's ineligibility for the benefit sought 
because of lack of legal eligibility.  38 C.F.R § 3.159(d).  
No other development is warranted here because the law, and 
not the evidence, is dispositive in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, 
any deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless error.  See also 
Valiao v. Principi, 17 Vet. App. 229 (2003).

Accordingly, no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the appellant's claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Entitlement to Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 
3.152(b).  However, applicable law and VA regulations further 
stipulate that, for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a).

The evidence shows that the appellant died in April 2003.  
The file reflects that there were no claims pending at the 
time of his death.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  

The claims file is absent any evidence that the decedent had 
a claim pending for any VA benefit at the time of his death.  
Accordingly, the appellant is not legally entitled to this 
benefit.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  The 
law pertaining to eligibility for accrued benefits is 
dispositive of this issue.  Therefore, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).








ORDER

Entitlement to VA compensation, for accrued benefits 
purposes, is denied.




____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


